        Case: 3:18-cv-00971-jdp Document #: 89 Filed: 08/19/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PAUL ALLEN ADAMS,

        Plaintiff,
                                                     Case No. 18-cv-971-jdp
   v.

LIZZIE TEGELS, TAMMY MAASSEN,
DEBRA TIDQUIST, PAULINE
HULSTEIN, ANTHONY HENTZ,
AND KRISTINE PRALLE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case with prejudice.




        /s/                                                 8/19/2020
        Peter Oppeneer, Clerk of Court                        Date
